DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of Examiner’s amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims,  Claims 29-32,34-43 and 45-51 are being allowed over the prior art of record. Prosecution on the merits is closed in this application. 
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of changing between different wireless interfaces by disabling and enabling the interfaces by using different data channel (see Aoki ‘399).  However, The prior art of record fails to teach or suggest by a single reference or combination of references a method (apparatus or computer program) for setting and the second communication is performed by using the first mode, wherein in a case where use of the first wireless communication is disabled and use of the second wireless communication is enabled, the first mode is set and the second wireless communication is performed by using the first mode, and wherein in a case where use of the first wireless communication is enabled and use of the second wireless communication is disabled, the mode is set from options which include at least the first mode and a second mode based on a setting of the external base station and the first wireless communication is performed by using the set mode, wherein a wider bandwidth is used in the second mode than the first mode, as recited by the independent claims. Also, Examiner indicates that these features are neither recited in nor obvious over the claims of the parent patent.



3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

December 16, 2021